In a consolidated tax certiorari proceeding the court determined that for each of the tax years 1941-1942, 1942-1943, and 1943-1944, the assessment should be reduced from $1,255,000 to $1,095,000; and that a similar reduction would be proper for the tax year 1939-1940, but nevertheless dismissed the writ of certiorari for that year on the ground that the proceeding “ was not duly and timely begun.” The defendants-respondents appeal from the order except insofar as it dismisses the proceeding for 1939-1940, The relator cross-appeals from the final order insofar as it dismissed the writ for the tax year 1939-1940, .and failed further to reduce the assessments for the other years. Order modified on the law and the facts by striking out the first four ordering paragraphs and by substituting in lieu thereof a provision dismissing the writs of certiorari for the years 1941-1942, 1942-1943, and 1943-1944. As thus modified, the order, insofar as appealed from, is unanimously affirmed, with $50 costs and disbursements to defendants. The credible evidence supports the conclusion that the assessments of the commissioners do not exceed market value. Moreover, the replacement cost method of valuation, less depreciation based on existent use, is controlling and the credible proof with respect thereto establishes value in excess of the assessments. Excepting the small store, the buildings constitute an entity which was constructed for and is peculiarly adaptéd to the conduct of a milk plant, the business of relator, and cannot be converted to general use without the loss of a very substantial sum of money. The dismissal of the proceeding for the tax year 1939-1940 was proper. (People ex rel. Northehester Corp. v. Miller, 288 N. Y. 163.) Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ. ■ [See post, p. 1052.]